DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the used first removal liquid" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the used first removal liquid” will be considered to mean “the first removal liquid”.
Claims 4-8 depend from claim 3 and, therefore, also contain this limitation.

Claim 3 recites the limitation "the used second removal liquid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the used second removal liquid” will be considered to mean “the second removal liquid”.
Claims 4-8 depend from claim 3 and, therefore, also contain this limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwao et al. (U.S. Patent Application Number 2014/0038423, hereafter Iwao ‘423).
	Claim 1: Iwao ‘423 teaches a film forming method (abstract) comprising:
	holding and rotating a substrate (W) in a horizontal position by a rotation holder (42) (Fig. 4, abstract, [0075]);
	discharging a hard mask coating liquid containing metal as a metal containing coating liquid to a surface of the substrate rotated by the rotation holder using a coating liquid nozzle (50) (Fig. 4, [0080], [0096], [0097]); and
	supplying a liquid for dissolving the metal containing liquid to an edge region of the surface using an edge region removal liquid supply unit (80) such that the metal containing coating liquid remains on the surface except in the edge region (Fig. 4, abstract, [0086], [0097]).

	Claim 2: Iwao ‘423 teaches that the liquid for dissolving the metal containing liquid can contain a mixed solution of first and second solution which dissolve the metal of the metal containing liquid and an organic component of the metal containing liquid ([0086]), where supplying he liquid for dissolving the metal containing liquid includes supplying the first and second solutions using a removal liquid nozzle (80) (Fig. 4, [0086], [0097]).
	Claim 9: Iwao ‘423 teaches that the liquid for dissolving the metal containing liquid dissolve the metal of the metal containing liquid and an organic component of the metal containing liquid ([0086]).
	Claim 10: Iwao ‘423 teaches that the method can further comprise supplying a removal liquid for dissolving the metal containing liquid to a back surface opposite the surface to be processed on the substrate rotated by the rotation holder using a back surface removal liquid supply unit (55A) (Figs. 4, 10, and 19, [0129]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. ‘423 as applied to claim 2 above, and further in view of Yamauchi et al. (U.S. Patent Application Number 2002/0112662, hereafter Yamauchi ‘662).
	Iwao ‘423 teaches the limitations of claim 2, as discussed above. Iwao ‘423 further teaches that the method includes collecting the used first and second removal solutions that have been discharged to the substrate by a removal liquid collection unit (45) (Fig. 4, [0077]).

	With respect to claim 3, Iwao ‘423 does not explicitly teach that the used first removal solution and used second removal solution are collected separately.
	Yamauchi ‘662 teaches a method of forming a film (abstract) comprising holding and rotating a substrate in a horizontal position (Fig. 1, [0032]), a coating liquid is discharged to the substrate from a nozzle ([0032]), liquid is supplied to remove coating from the edge region of the substrate ([0034]), and used liquids are discharged from the substrate and collected with a collection unit (abstract, [0035], [0036]). Yamauchi ‘662 teaches that the collected waste fluid can be separated by the collection unit (abstract, [0002], [0012]). Yamauchi ‘662 teaches that this allows greater reclamation and recovery of usable components in the waste fluid (abstract, [0005], [0006], [0012]). Both Yamauchi ‘662 and Iwao ‘423 teach methods of forming a film (‘423, abstract; ‘662, abstract) comprising holding and rotating a substrate in a horizontal position (‘423, Fig. 4, abstract, [0075]; ‘662, Fig. 1, [0032]), a coating liquid is discharged to the substrate from a nozzle (‘423, Fig. 4, [0080], [0096], [0097]; ‘662, [0032]), liquid is supplied to remove coating from the edge region of the substrate (‘423, Fig. 4, abstract, [0086], [0097]; ‘662, [0034]), and used liquids are discharged from the substrate and collected with a collection unit (‘423, Fig. 4, [0077]; ‘662, abstract, [0035], [0036]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the collected waste fluid with the collection unit as taught by Yamauchi ‘662 in the method taught by Iwao ‘423 because it allows greater reclamation and recovery of usable components in the waste fluid, as taught by Yamauchi ‘662.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. ‘423 as applied to claim 2 above, and further in view of Yamauchi et al. ‘662 as applied to claim 3 above, and further in view of Yamamoto et al. (U.S. Patent Application Publication 2007/0215178, hereafter ‘178).
	Claim 6: The modified teachings of Iwao ‘423 teach the limitations of claim 3, as discussed above. Iwao ‘423 further teaches that the first removal liquid can be propylene glycol monomethyl ether acetate ([0086]), which has a specific gravity of 0.97 g/mL, and the second removal liquid can be propylene glycol monomethyl ether ([0086]), which has a specific gravity of 0.96. Therefore, the specific gravity of the first removal liquid is greater than the specific gravity of the second removal liquid.

With respect to claim 6, the modified teachings of Iwao ‘423 do not explicitly teach that the removal liquid collection includes a storage that stores the used first and second removal liquids, and that collecting includes separating the first and second removal liquids stored in the storage based on specific gravity by a removal liquid separating mechanism.
Yamamoto ‘178 teaches a method of forming a coating (abstract, [0039], [0053]) comprising removing the coating from the peripheral portion of a substrate using removal liquids (abstract, [0030], Fig. 4), and collecting and separating the used removal liquids (abstract, [0068], claim 10). Yamamoto ‘178 teaches that collecting and separating the removal liquids can comprise collecting the mixed removal liquids in a storage tank (80) (abstract, claim 10, [0063]), and separating the liquids in the storage tank based on specific gravity using a liquid separating mechanism (abstract, claim 10, [0068]). Yamamoto ‘178 teaches that this provides a high recovery percentage ([0009]). Both Yamamoto ‘178 and Iwao ‘423 teach forming a coating (‘423, abstract; ‘178, abstract, [0039], [0053]) comprising removing the coating from the peripheral portion of a substrate using removal liquids (‘423, Fig. 4, abstract, [0086], [0097]; ‘178, abstract, [0030], Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the steps of collecting the mixed removal liquids in a storage tank, and separating the liquids in the storage tank based on specific gravity using a liquid separating mechanism taught by Yamamoto ‘178 to the method taught by the modified teachings of Iwao ‘423 because it provides a high recovery percentage, as taught by Yamamoto ‘178.

Allowable Subject Matter
Claims 4-5 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a film formation method wherein the supplying the first and second removal liquids to the peripheral portion of the surface to be processed of the substrate includes discharging the first and second removal liquids, respectively, in first and second periods that are different from each other, and the collecting includes switching the switching path such that the used first removal liquid, which has been discharged to the substrate in the first period is led to the first collector and the used second removal liquid, which has been discharged to the substrate in the second period is led to the second collector as to the context of claim 4.
The prior art fails to teach or render obvious a film formation method wherein the removal liquid separating mechanism includes a first discharge pipe provided to discharge the used first removal liquid from the storage, and a second discharge pipe provided to discharge the used second removal liquid from the storage, wherein the separating includes acquiring the boundary surface detected by the boundary surface detector, closing the first valve where the acquired boundary surface is equal to or lower than a predetermined lower limit portion, and opening the first discharge valve in a case where the acquired boundary surface is higher than the lower limit position, and the first discharge pipe is connected to the storage lower than the lower limit position, and the second discharge pipe is connected to the storage higher than the lower limit position as to the context of claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713